Citation Nr: 0842731	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
myofascial lower back pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1942 to December 1945, and had additional service in 
the reserves.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
myofascial lower back pain, rated 20 percent, effective April 
29, 2005.  [Notably, a March 2007 rating decision considered 
a statement from the veteran (associated with the claims file 
without a date-received stamp, but apparently received prior 
to December 2006) as a new claim for increase, and continued 
the 20 percent rating.  In the statement the veteran clearly 
expresses disagreement with the September 2006 rating 
decision, and that is the decision on appeal.] 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

At the outset, it is noteworthy that while the September 2006 
rating decision appears to have found that the veteran's low 
back arthritis was not service connected, it did not formally 
adjudicate such matter (i.e., deny service connection for low 
back arthritis).  Inasmuch as disability due to arthritis of 
the thoracolumbar spine appears to be, at least in part, the 
basis for the veteran's disagreement for the rating assigned, 
but since there is no formal adjudication of service 
connection for such pathology (for the veteran to have 
disagreed with), adjudication of that inextricably 
intertwined issue is a procedural requirement in this case.  

A February 2007 X-ray report notes narrowing of all discs, 
raising a question of whether the veteran has degenerative 
disc disease which is related to his service connected low 
back disability.  If he has such pathology and it is related 
to the low back disability, the service connected entity 
could then be rated as disc disease, including based on 
incapacitating episodes; if he has such pathology and it is 
unrelated to the service connected low back disability, 
impairment due to the disc disease would have to be 
disassociated for rating purposes, if possible.  Notably, a 
February 2007 VA examining physician appears to have found 
that the veteran's degenerative disc and joint disease are 
part and parcel of the service connected disability entity, 
while a prior examining physician's assistant found that the 
veteran's low back arthritis is unrelated to the service 
connected entity.  

It is also noteworthy that in his July 2007 substantive 
appeal the veteran indicated that he had suffered from 
incapacitating episodes in the past year.  Significantly, 
"incapacitating episode" is defined by regulation as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Code 5243 
(2008).  It is not clear whether the veteran is aware of that 
definition.  

The Board notes that while the record suggests the veteran 
receives ongoing treatment for his low back disability, 
contemporaneous VA and/or private treatment are not 
associated with the record.  Such records are likely to 
contain information pertinent to the matter at hand, and must 
be secured.  Notably, if they are composed of VA records, 
they are constructively of record.  

Finally, it is noteworthy that as this is an appeal from the 
initial rating assigned with the award of service connection, 
staged ratings are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. 	The RO should ask the veteran to 
identify the provider(s) of all treatment 
or evaluation he has received for low back 
disability since 2005 (specifically 
including any occasion when bed rest was 
prescribed), and to provide releases for 
VA to secure records of treatment from any 
non-VA sources.   The RO should obtain 
complete records of all such treatment and 
evaluation from all the sources 
identified.

2. 	The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the current nature 
and severity of his service-connected low 
back disability.  The veteran's claim file 
must be available to, and reviewed by the 
examiner in conjunction with the 
examination, and any indicated tests or 
studies must be completed.  Based on 
examination of the veteran and review of 
his claims file (to include this remand), 
the examiner should provide opinions 
responding to the following questions:

(a)	Please identify (medical 
diagnosis) all low back pathology 
currently shown.  
(b)	 For all pathology found (e.g., 
arthritis (DJD), disc disease (DDD), 
etc.), please indicate whether such is 
related to (is part and parcel of, or 
was caused or aggravated by) the 
veteran's service connected myofascial 
low back pain?
(c)	Please describe in detail all the 
manifestations of the veteran's low 
back disability?  If any manifestations 
are due solely to pathology considered 
unrelated to the service-connected 
entity, it should be so noted.  The 
findings reported should specifically 
include whether flexion of the 
thoracolumbar spine is limited to 30 
degrees or less, and if the 
thoracolumbar spine is ankylosed.  Any 
neurological symptoms associated with 
pathology that is found related to the 
service connected entity should be 
described in detail.  If DDD is found, 
the examiner should ascertain whether 
the veteran has had any incapacitating 
episodes of such (and if so, their 
frequency and duration).  

The examiner should explain the rationale 
for all opinions given.  

3. 	The RO should then re-adjudicate 
the claim for increase (with consideration 
of "staged" ratings if suggested by 
facts found), to include prior formal 
adjudication (with notice to the veteran, 
and affording him the opportunity to 
appeal, if the determination is adverse) 
as to whether any arthritis or disc 
disease found is considered service 
connected.  If the claim for increase is 
not granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

